F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUL 18 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                    No. 00-6416
                                                     (D.C. No. 00-MD-275)
    KELLY GENE STAPP,                                    (W.D. Okla.)

                Defendant-Appellant.


                            ORDER AND JUDGMENT            *




Before TACHA, Chief Judge, PORFILIO, and ANDERSON , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

         Defendant Kelly Gene Stapp appeals his sentence of twenty-four months’

imprisonment, imposed after his supervised release was revoked. We affirm.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Defendant’s supervised release was revoked based on his (1) failure to

submit urine samples on April 10, 18, and 26, 2000, and May 2, 17, and 22, 2000;

(2) failure to notify his probation officer of his change of address; (3) failure to

submit monthly reports for March, April, and May of 2000; and (4) commission

of a new offense of possessing a controlled substance. Although Policy Statement

7B1.4(a) of the United States Sentencing Guidelines suggested a range of

imprisonment from twelve to eighteen months, the district court sentenced

defendant to twenty-four months’ imprisonment, based on “the violations as

enumerated, the substantial disregard of all of those requirements imposed by the

terms of supervised release, and . . . nine prior convictions.” R. vol. 2 at 4.

      Defendant argues that the court did not give adequate reasons for departing

from the sentencing guidelines policy statement and that the record does not

demonstrate that the court considered the factors listed in 18 U.S.C. § 3553(a).

“In reviewing the specific sentence of imprisonment imposed by the district court

after revocation of defendant’s supervised release and the court’s explanation for

that sentence, we will not reverse if it can be determined from the record to have

been reasoned and reasonable.”    United States v. Lee , 957 F.2d 770, 774 (10th

Cir. 1992). Further, the district court is not required to expressly weigh on the

record the sentencing factors identified in § 3553(a), and we will assume the court




                                          -2-
considered each of the factors absent a contrary indication in the record.       United

States v. Rose , 185 F.3d 1108, 1111 (10th Cir. 1999).

       We hold that the district court’s reasons for imposing the two-year

maximum sentence under 18 U.S.C. § 3583(e)(3) were more than adequate and

reasonable, given the number of times defendant violated his supervised release,

his extensive criminal history, his total disregard of the supervised release

requirements, the need to afford adequate deterrence to criminal conduct, and the

need to protect the public from further crimes of the defendant.       See 18 U.S.C.

§ 3553(a). In addition, we are satisfied that the court considered the sentencing

factors set forth in § 3553(a).

       The judgment of the United States District Court for the Western District of

Oklahoma is AFFIRMED.



                                                         Entered for the Court



                                                         John C. Porfilio
                                                         Circuit Judge




                                            -3-